Citation Nr: 1001862	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972, June 1972 to June 1975, and February 1976 to September 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, Ohio 
which, in pertinent part, denied entitlement to service 
connection for bilateral otitis, and determined new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for chest congestion, 
including other respiratory disorders, e.g., chronic 
obstructive pulmonary disease, asthma, asthmatic bronchitis, 
and reactive airway disease.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  
Following the hearing the Veteran submitted additional 
evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2009).

In the decision below, the Board denies entitlement to 
service connection for otitis media, but reopens the 
respiratory disorder claim.  It is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that bilateral otitis media, as an independent entity, is not 
related to an in-service disease or injury, or a service-
connected disability.

2.  A February 1999 rating decision denied entitlement to 
service connection for chest congestion, including as due to 
a undiagnosed illness.  In the absence of an appeal, the 
February 1999 decision is final.

3.  The evidence submitted since the February 1999 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for service connection for bilateral 
otitis media as a diagnosed independent disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The February 1999 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a respiratory disorder has been submitted.  
The claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 
7105 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
May 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  Since the Board reopens 
the respiratory disorder claim in the decision below, there 
is no need to discuss compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A December 2006 letter provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  
Further, following issuance of the December 2006 letter and 
the additional development, the claims were reviewed on a de 
novo basis several times, most recently as shown in the 
October 2008 supplemental statement of the case.  As a 
result, the Board finds any timing-of-notice error was cured 
and rendered harmless, and the VCAA notice requirements were 
complied with.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  While he may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication, and the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

Otitis Media

At his April 2009 hearing the Veteran testified that the 
evidence of record showed chronic ear symptoms since his 
service retirement.  The RO determined in the March 2004 
decision, however, that the instances documented in the 
service treatment records were acute and transitory episodes 
that resolved without chronic residuals.

Service treatment records note several entries where the 
Veteran complained of upper respiratory symptoms.  In January 
1977, there was an assessment of bilateral otitis media.  In 
March 1979, the assessment was otitis externa with head cold.  
In May 1984 he complained of ear popping and sinus.  The 
diagnosis was possible sinus, and he was treated for those 
symptoms.  In September 1988, some post nasal drip was noted 
but the ears were clear.  He presented in May 1990 with upper 
respiratory complaints, and examination revealed bilateral 
redness in the ear canals.  The diagnosis was bilateral 
external otitis media with a cold.  In August 1990, he was 
diagnosed with an upper respiratory infection, but 
examination revealed no positive findings in the ears.

The Veteran's March 1991 Report of Medical History for his 
examination at retirement indicated a history of sinusitis 
since childhood.  He did not indicate a history of ear 
problems.  The March 1991 Report Of Medical Examination For 
Retirement notes the ears were assessed as normal.  In May 
1991, however, the Veteran complained of dehydration, chills, 
and dizziness.  Examination revealed the right ear to be 
normal, but otitis externa was noted in the left ear.

An entry made at Ft. McClellan in October 1991 notes the 
Veteran's treatment for his hypertension.  Examination 
revealed the ears as overall unremarkable, with intact 
tympanic membranes.  Some fluid in the left ear was noted.  
The assessment was upper respiratory infection resolving.  
The December 1991 VA general examination report notes the 
Veteran's tympanic membranes were clear.

Private treatment records associated with the claims file, 
including those related to the Veteran's award of Social 
Security benefits, note continuous treatment for upper 
respiratory symptomatology, but rarely do they note 
involvement of the ears, other than in a secondary manner.  A 
January 2000 entry notes an assessment of upper respiratory 
infection but with no ear infection or fluid level.  In April 
2001, the Veteran's symptoms were diagnosed as allergic 
rhinitis with right otitis externa, and in August 2001 
bilateral otitis externa was noted.  May 2002 records of Dr. 
Peden, M.D., notes his assessment that the Veteran's many 
upper respiratory symptoms were due primarily to his chronic 
sinus drainage and sinusitis.  He saw the Veteran again in 
May 2003 after a one-year hiatus, and he again diagnosed 
chronic drainage.  A June 2003 examination by another 
provider noted the ears were clear.

A May 1992 rating decision granted entitlement to service 
connection for sinusitis.  A September 2005 fee-basis 
examination report notes the Veteran complained of 
congestion, headaches, and post nasal drip.  Examination 
revealed his tympanic membranes were clear, but the examiner 
noted the several medications the Veteran took for relief of 
his symptoms.  In light of these findings, an October 2005 
rating decision granted a compensable evaluation of 10 
percent for the chronic sinusitis, effective February 2005.

The medical evidence shows the Veteran to manifest positive 
findings in his ears only when his sinusitis is symptomatic.  
This strongly suggests that the bacteria which causes the 
sinusitis also causes any episodes of otitis.  Hence, to the 
extent that the appellant may manifest otitis externa or 
media, that pathology is already service connected.  There is 
no competent evidence that otitis is a distinct disorder, and 
there is no evidence that the appellant has independent 
chronic otitis due to a disorder that was incurred in-
service.  The preponderance of the evidence is against 
finding that chronic ear pathology is an independent disorder 
or apart from his sinusitis or allergic rhinitis when the 
latter is symptomatic.  Moreover, it is well to note that 
allergic rhinitis is not service connected.  Thus, the Board 
is constrained to fine the preponderance of the evidence is 
against granting service connection for chronic otitis as an 
independent disability.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Respiratory Disorder

The Veteran asserts his current respiratory disability is 
directly attributable to his service during the Persian Gulf 
in Saudi Arabia.  A February 1999 rating decision determined 
that the service treatment records noted no entries regarding 
the claimed disorder, and there was no evidence of a chronic 
respiratory disorder documented in the service treatment 
records.  The Veteran's lungs were assessed as normal at his 
retirement examination.  The Veteran failed to report for the 
1999 VA examination scheduled to assist him with that claim.  
The RO also had the Veteran's post-service treatment records 
generated at Ft. McClellan and other facilities, to include 
private providers and VA.

An RO letter, also dated in February 1999, notified the 
Veteran of the rating decision and of his appeal rights.  The 
claims file contains nothing to indicate the Veteran did not 
receive the February 1999 decision letter, or any record the 
U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
notice of disagreement with that decision.  As a result, the 
February 1999 decision became final and binding on the 
Veteran.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156; see Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the United States Court Of Appeals For Veterans 
Claims (Court) held that the question of what constitutes new 
and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, relate to an unestablished fact 
necessary to establish the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).



Analysis

A significant quantity of evidence has been added to the 
claims file since the February 1999 rating decision, to 
include records from the Social Security Administration.  For 
purposes of this appeal, however, the most significant 
evidence added to the record is a May 2009 letter from the 
Veteran's private physician.  Therein, Siraj A. Siddiqui, 
M.D., notes that the Veteran has been his patient since 2000, 
and that he receives current treatment for chronic 
obstructive pulmonary disease, chronic recurrent bronchitis, 
and asthma.  This physician opined that, since the Veteran 
had no prior history of symptoms of asthma or chronic 
obstructive pulmonary disease, there was at least a 50 
percent possibility his deployment to the Persian Gulf could 
have triggered his symptoms.

In as much as all evidence is presumed credible for purposes 
of determining whether new and material evidence is received, 
Dr. Siddiqui's May 2009 report is both new and material.  It 
is new in that it was not before the rating board in February 
1999, and it is material, as it provides a tentative medical 
nexus between the Veteran's current disorders and his service 
in the Persian Gulf War theater.  The evidence raises a 
reasonable possibility of proving the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for a respiratory disorder is reopened.


ORDER

Entitlement to service connection for bilateral otitis media 
is denied.

New and material evidence has been received to reopen the 
claim for service connection for a respiratory disorder, and 
the claim is reopened.  




REMAND

The Veteran's reopened claim is not sufficiently developed 
for a decision on the merits, as neither a VA examination nor 
a comprehensive medical review of his claims file has been 
conducted.  See 38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  The AMC/RO should contact the Veteran 
and his representative and determine 
whether there are additional treatment 
records, either VA or non-VA, which are 
not yet associated with the claims file.  
If there are, the AMC/RO must take 
appropriate steps to obtain them and 
associate them with the claims file.

3.  After the above is complete, the 
AMC/RO shall arrange for referral of the 
claims file to a pulmonologist for a 
comprehensive review.  Request the 
pulmonologist to render an opinion 
addressing whether it is at least as 
likely as not, i.e., is there at least a 
50/50 chance that any currently diagnosed 
respiratory disorder is causally related 
to the Veteran's treatment documented in 
the service treatment records, or is 
otherwise causally connected to his active 
service.  The examiner/reviewer should 
specifically comment on Dr. Siddiqui's 
opinion and indicate whether she/he agrees 
or disagrees with that opinion and the 
reasons for any agreement or disagreement.  
Any opinion should be fully explained and 
the rationale provided.  If the examiner 
advises an opinion cannot be rendered 
without an examination, the AMC/RO shall 
arrange the examination.  The claims file 
and a copy of this remand must be provided 
to the examiner as part of any 
examination.

The examiner is advised that the term, "at 
least as likely as not" or a "50-50 
chance," does not mean "within the realm 
of medical possibility."  Rather, it means 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


